Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,386,668 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Rejections - 35 USC § 251
Claims 34-50 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case, the Applicant seeks to broaden original independent claims 10 and 24 by deleting/omitting at least the patent claim language requiring, “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains”.

(Step 2: MPEP 1412.02(B))  The record of the prior patent application 14/573,207, prosecution history indicates that in a Response filed on February 16th, 2016, the Applicant amended the claims in such a manner as to include the following limitation “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains”. Accordingly the newly amended claims recited the allowable subject matter as explained in the step 1 above, hence they overcame the cited prior art (Franklin (US Publication No. 2005/0169643 and Grouev (US Patent No. 6333605)).    
Subject matter is previously surrendered during the prosecution of the original application by reliance by Applicant to define the original patent claims over the art by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art (see page 11 of the remarks filed on February 16th, 2016).  It is noted that the patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the claim limitations of “wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains” are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  

(Step 3: MPEP 1412.02(C))  It is noted that the reissue claims were not materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  When analyzing a reissue claim for the possibility of impermissible recapture, there are two different types of analysis that must be performed.  If the reissue claim “fails” either analysis, recapture exists.  First, claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue.  Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  The surrendered subject matter, noted above, has been entirely eliminated from new independent reissue claims 34 and 44.  It is noted that the added limitations do not materially narrow the patent claims to avoid recapture.  
Therefore, broadened independent reissue claims 34-50 attempt impermissible recapture of subject matter surrendered during prosecution of the 14/573,207 application.  Dependent reissue claims dependent upon the independent claims mentioned above are rejected for similar rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 -50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the new independent claims 34 and 44, the term “intensity” is used throughout the claims, however the original specification does not teach this limitation. If this term is intended to be equivalent to the word “level”, then the Patent Owner shall clarify that in a written record. 

In addition, claim 38 recites “binary sequence created by a sequential”, such limitation also does not appear in the original disclosure. 
The Patent Owner is reminded that any new limitation need to be supported by the original specification and such support should be explained by the patent owner by pointing to all the sections in the disclosure that support such limitation. No new matter shall be added to the claims.  

Rejections under 35 U.S.C. § 251
Claims 34-50 are rejected under 35 U.S.C. § 251 as failing the “original patent“ requirement for reissue applications, since Applicants’ disclosure fails to provide written description support for all of the claimed limitations and features. See MPEP § 1412.01.
	

IDS 
The Information Disclosure Statements filed on March 3th, 2021 and August 5th, 2021 have been considered and entered. The Examiner would like to note however, that some of the copies of the cited foreign references were not accompanied by a corresponding translation, therefore those documents have been considered in a very limited capacity.   


Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not anticipate nor render obvious the electronic device for controlling a lighting system as disclosed in claims 1 and 10, wherein control circuitry configured to produce commands in synchronization with a frequency of the AC mains for controlling the lighting system in response to the input received from the user through the HMI. 
With respect to claims 10 and 27, the prior art of record does not anticipate nor render obvious the electronic device for controlling a lighting system as disclosed in claims 10 and 27, wherein the data is transmitted during periodic gaps in illumination in synchronization with a frequency of the AC mains. 
With respect to claim 14, the prior art of record does not anticipate nor render obvious the lighting system comprising: an LED configured to both illuminate and to transmit and receive commands optically through free space using visible light;
a building controller configured to control the lighting system; and an electronic device configured to control the lighting system, the electronic device comprising: a human machine interface (HMI) configured to receive input from a user; and a network interface configured to receive commands from the 
 	Note: As the Applicant contended in his remarks on page 10, filed on April 21st, 2020, “none of these portions of Pederson disclose “an LED configured … to transmit and receive commands optically through free space using visible light””. Accordingly, the Examiner wishes to clarify that, as submitted by the Applicant, an LED is used to transmit and receive commands optically. In other words, there is no need for additional photodetector since LED is also used to receive the optical communication. 
With respect to claim 24, the prior art of record does not anticipate nor render obvious the electronic device for controlling a lighting system as disclosed in claims 1 and 10, wherein periodically reducing the current supplied to the visible light source to produce communication gaps at regular, periodic intervals of each cycle of the AC mains, wherein the current is reduced from the first level to a second level less than the first level; transmitting data solely within a subset of said communication gaps by modulating the current supplied to the visible light source between the second level and a third level, which is higher than the first level; and immediately preceding each of the subset of said communications gaps, 
With respect to claims 2-9, 11-13, 15-23, 25-26 and 28-33, those claims are also allowed by the virtue of their dependency on claims 1, 14 and 27 respectively. 
Claims 34-50 include allowance subject matter however their allowance is contingent upon resolving the rejections recited above. 
With respect to claim 34, the prior art of record does not anticipate nor render obvious a controller comprising visible light communication (VLC) circuitry operatively coupled to the PLI circuitry, the VLC circuitry to cause the one or more LED strings to communicate via visible light communication with at least one external device by selectively altering an output intensity of the LED strings, the VLC circuitry configured to cause the PLI circuitry to periodically cycle, in synchronization with an AC main supply, the power supplied to the one or more LED strings between a first interval in which the one or more LED strings provide a first output intensity and a second interval in which the one or more LED strings provide a second output intensity less than the first output intensity; and cause the PLI circuitry to sequentially, selectively provide power to at least a portion of the one or more LED strings sufficient to cause the portion of the one or more LED strings to provide a third output intensity greater than the first output intensity during at least a portion of the second interval to transmit a visible light communication
With respect to claims 35-43, those claims also include allowable subject matter by the virtue of their dependency on claim 34. 
With respect to claim 44, the prior art of record does not anticipate nor render obvious a method comprising cycling physical layer interface (PLI) circuitry in synchronization with an AC main supply, to periodically supply power to one or more LED strings such that during a first interval the one or more LED strings provide a first output intensity and during a second interval the one or more LED strings provide a second output intensity less than the first output intensity; and causing the PLI circuitry to sequentially, selectively provide power to at least a portion of the one or more LED strings sufficient to cause the portion of the one or more LED strings to provide a third output intensity greater than the first output intensity during at least a portion of the second interval to transmit a visible light communication.
With respect to claims 45-50, those claims also include allowable subject matter by the virtue of their dependency on claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.


/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 	
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992